                                                                                                                 I
                                                                                                                 I
                                                                                                                 I
                                                                                                                 i
                                                                                                                 I
                                                                                                                 I
                                                                                                                 '
                                                                                                                 i
                                                                                                                 I
                                                                                                                 i
                                                                                                                 i
                                                                                                                 !
                                                                                                                 I
                                                                                                                 I
                                                                                                                 I
                                                                                                                 II
                                                                                                                 '
                                                                                                                 I
                                                                                                                 I
                                                                                                                 i
    · s-7J-?rvo.r;)rfJ·1P ~19~//-::>JV1;)?-;) v.1/ ?/!-VLf J                             J?Ntl                   :
                                                                                                                 :
                                                   A      I                                                      '
                                                                                                                 I
 _? ;J W lf f:I }9 /~ WW FY e_;·      owA 7J Nii 0/ftl  /l W                        ·   t 7)/'df                 l
   -, 1ff   IVe 7»rt1q · pr rVnO?                      I'? J rv     ~'1 n?Tu,......,?=---..;--                   l
                                                                                                                 I
                                                                                                                 I
   ~S o'ff       .1., t:i_3       aN A=tJ n   'Q   rJ J           S-rYLU ErJ            r '/ fJ/V                I
                                                                                                                 l
                                                                                                                      ,
                                                                                                                 I
                                                                                                                 I
                                                                                                                 i
                                                                                                                 !
                                                                                                                 i
                                                       ~              J                                          !
                                                                                                                 I
                                                                                                                 I
                                                                                                                 I
                                         ND/fOW                           - ...                                  I
                                                                                                                 '
                                                                                                                 I
                                                                                                                 I
                                                                                                                 I
                                                                               ,I                                II
                                                                                                                 '
                              (                                                                                  '
                              (
                              (
                                                                                             tl n.-w   u ,, --   !
                                                                                              oim st I\ON:
Case: 4:20-cr-00318-SEP-DDN Doc. #: 49 Filed: 11/19/20 Page: 1 of 3 PageID #: 113          Q3J~J383~
                                                                                     ~
                                                                                    L"                                         -+->
                                                                                                                        J
Case: 4:20-cr-00318-SEP-DDN Doc. #: 49 Filed: 11/19/20 Page: 2 of 3 PageID #: 114




                                                                                                                                (\)
                                                                                    ''3
                                                                                                                -~ ~
                                                                                                                               _jC
                                                                                    M                                           V
                                                                                                                ·~
                                                                                                                       \)
                                                                                                                                0
                                                                                                                               J ~
                                                                                                                                                       (\J
                                                                                                                d: ._<                                  ~I
                                                                                                                                                       "'\--
                                                                                                                -t     <....
                                                                                                                       q)
                                                                                                                                 ?}
                                                                                                                                                       .......__
                                                                                                                                                       "'-
                                                                                                    ;)I          •'J   -J       {SJ
                                                                                                                                       I....
                                                                                                j                \)
                                                                                                                .,._
                                                                                                                       <        ~
                                                                                                                                      ~
                                                                                                ~
                                                                                                      I
                                                                                                          --+
                                                                                                           ~




                                                                                                                Q
                                                                                                                3
                                                                                                                       ~
                                                                                                                       J               J
                                                                                                                                       ~
                                                                                                                                               .....
                                                                                                                                               i
                                                                                                                                                       1q
                                                                                          + J
                                                                                                           'J
                                                                                                                --~                    ~       ~             j
                                                                                          <..             {j.    ~1                   ---J
                                                                                                                                               -,
                                                                                                                                               VJ           ':!'
                                                                                                                                       ~               ~
                                                                                          J     ~                ct'j
                                                                                          ~
                                                                                                                3
                                                                                          ~                     t      f
                                                                                            ti                                        f
                                                                                          "- ~
                                                                                          0     --
                       Case: 4:20-cr-00318-SEP-DDN Doc. #: 49 Filed: 11/19/20 Page: 3 of 3 PageID #: 115




                                                                                        ~ ..,...-   -   ~   .- .   ~



                                                                    'SAINT LOUIS                        MO 630
                                                                     17 NOV 2020 PM 4                                  l.




                                  CJe-.rK       o ~ QC>OV-\-
                                   !ff S'. ;o-M             s +.
•     M~iLii!i, FROM
     STE GENEVIEVE
                                    s+.    ~ov·~s          fYl o,    0 31 rJ:;_
        COUNTY
    DETENTION CENTER


                                       6~ :i. Ci:2-- i i 2599 -      li11 }Hu ,p,, ,, iit1 i; J, H1 iinl 11 in I' iJ Jili 1i,,J,i 11111i1iiiJi
